Citation Nr: 0724282	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for joint pain, 
classified as fibromyalgia. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for chronic diarrhea.

3.  Entitlement to service connection for fatigue, (4) 
headaches, (5) memory loss, (6) a depressive disorder (to 
include night sweats and sleep disturbance), (7) weight loss, 
(8) loss of sex drive, (9) cardiovascular disorder, (10) 
hypertension, (11) nasal infections, and (12) muscle pain, to 
include as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February to 
June 1985 and served on active duty from January 1991 to May 
1991, with service in Southwest Asia during the Persian Gulf 
War fro March 6, to April 3, 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran claimed service connection for joint pain which 
has been attributed to fibromyalgia.  That issue has been 
changed on the title page to reflect this.  Remand of the 
remaining issues is undertaken, as explained below, in part 
for notice problems, and in part for identification of which 
of the other disorders may be related to the fibromyalgia for 
which service connection is to be granted.  Further notice is 
not needed as to that issue as service connection is a 
complete grant of the benefit requested.

The veteran requested a video hearing with the Board, a 
hearing was scheduled for May 15, 2007; however, the veteran 
failed to report for that hearing.  

As noted above, other than issue number 1 on the title page, 
all other issues are considered in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.

2.  The veteran has had manifestations of fibromyalgia, 
specifically joint pain, for many years until the present, 
and was diagnosed with fibromyalgia in August 2005.

3.  The veteran takes Darvocet to help control his multiple 
joint pains.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
fibromyalgia, manifested by joint pain, is presumed to be 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the veteran in 
this decision, further discussion of the VCAA is unnecessary.

II. Service Connection

The veteran asserts that he has joint pain, as a result of 
his service in Southwest Asia during Operations Desert Shield 
and Storm.  He contends that he has been bothered by this 
pathology since separation from service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).   

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the veteran warrants service connection for fibromyalgia, 
claimed as joint pain.  The veteran's DD Form 214 states that 
he served in Southwest Asia from March 6, 1991 to April 3, 
1991, he reportedly has had symptoms of fibromyalgia for 
years thereafter, and he was diagnosed with fibromyalgia in 
August 2005.  He currently takes Darvocet to help control his 
fibromyalgia.  Therefore, it is presumed that fibromyalgia, 
claimed as joint pain, was incurred during his active 
military service during the Persian Gulf War.

It is well documented that the veteran has complained of 
joint pain since at least 2001.  The veteran has been given 
two rounds of VA examinations, one in November 2002, and the 
other in August 2005.  The veteran reported experiencing 
symptoms of fibromyalgia during both examinations.  
Therefore, the Board finds the veteran's disability to be 
chronic.  See 38 C.F.R. § 3.317(a)(4).

At the time of the 2002 examination it was noted that the 
appellant had some of the symptoms and tender points, but not 
enough to diagnose fibromyalgia.  In August 2005, a VA 
examiner diagnosed the veteran with fibromyalgia, as there 
were sufficient tender points identified.  The diagnosis 
appears to be based upon the veteran's reported symptoms and 
history, and an examination; included in that visit was an 
examination by the physician of 18 tender points.  The 
veteran, who has service in the Southwest Asia theater of 
operations during the Persian Gulf War, has been diagnosed 
with a qualifying chronic disability; therefore, if that 
disability became manifest to a degree of 10 percent or more 
disabling during his service in the Persian Gulf War or 
after, it will be presumed that it was incurred in service.  
See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).   

Under 38 C.F.R. § 4.71a, DC 5025, fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms warrants a 40 percent 
evaluation if constant, or nearly so, and refractory to 
therapy; warrants a 20 percent evaluation if episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or overexertion, but that are present more 
than one-third of the time; and warrants a 10 percent 
evaluation if requiring continuous medication for control.  A 
note after that code states that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, and anterior chest, thoracic 
spine, or low back) and extremities.  Id. 

VA medical records show that for the veteran's multiple joint 
pains, a manifestation of his fibromyalgia, only Darvocet is 
helping him.  The physician's plan included the veteran 
continuing with the medication.  Thus, the disorder may be 
found to be present to a compensable degree. 

Given the above, the Board finds that the preponderance of 
the evidence supports the claim.  Service connection for 
fibromyalgia therefore is warranted in this case.  


ORDER

Entitlement to service connection for fibromyalgia, 
manifested by joint pains, is granted.


REMAND

As noted above, service connection has been granted for 
fibromyalgia, manifested by joint pain.  This is, however, 
only the most obvious manifestation of the fibromyalgia.  The 
rating code (also set forth above) provide that there may be 
multiple other manifestations of fibromyalgia, to include 
muscle pain, fatigue, sleep disturbances, stiffness, 
paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Raynaud's-like symptoms.  Thus, some 
of the remaining issues for which service connection are 
sought, may, most properly be rated as part of the now 
service connected fibromyalgia.  This will require medical 
evaluation, and readjudication by the AMC/RO as this can not 
be done by the Board in the initial instance.

As to all remaining issues there is also a due process/notice 
problem that needs to be addressed before readjudication and 
further appellate consideration is undertaken.  That problem 
is addressed below.

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

In this case the veteran was not given VCAA notice until 
after the initial unfavorable agency of original jurisdiction 
decision on the claims.  In fact, the veteran was mailed a 
notification letter at the same time the most recent 
supplemental statement of the case was mailed.  Since this 
letter, the veteran's claims have not been readjudicated, and 
the record reflects that there has been no contact from the 
veteran.  The Board notes that the veteran is not represented 
by a veteran's service organization.  Further, while the 
veteran was given late notice as to his claims for service 
connection, he has not been given proper notice as to his 
claim for an increased initial evaluation for chronic 
diarrhea.  As such, the Board believes that the veteran could 
be prejudiced by a decision by the Board when he was first 
given VCAA notice contemporaneously with the last unfavorable 
agency of original jurisdiction decision on the claims.  
Therefore, the veteran should be provided with proper VCAA 
notice, including notice as to substantiating his claim for 
an increased rating, and the claims should be readjudicated 
before they are returned to the Board (if needed).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claims (service 
connection, service connection due to an 
undiagnosed illness, and increased 
rating), which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law, to include 
Dingess/Hartman, supra.  The veteran 
should be given sufficient time for 
response.  The RO/AMC should undertake any 
additional development that it sees 
necessary.

2.  Thereafter, appellant should be 
afforded appropriate VA examination(s).  
In pertinent part, a medical determination 
must be made as to which of the remaining 
disorders/complaints, for which service 
connection is sought, are most likely 
manifestations of the now service 
connected fibromyalgia.  The claims folder 
should be made available to any 
examiner(s) for review prior to entering 
opinions on each of the disorders.  All 
indicated tests and all clinical findings 
should be set forth in detail.  The 
symptoms that are manifestations of the 
fibromyalgia should be specifically set 
out, and those most likely unrelated 
should also be set out.  Medical 
findings/reasons supporting the opinions 
are requested.  If a determination cannot 
be made without resort to speculation, 
that matter should also be set forth.

3.  The RO should then review the entire 
file, and readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


